Citation Nr: 1046574	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  03-25 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether new and material evidence has been submitted to reopen 
the claim of entitlement to service connection for left 
hemiparesis with amyotrophia.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1969 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  

The Board denied the Veteran's claim to reopen the issue of 
entitlement to service connection for left hemiparesis with 
amyotrophia by a June 2004 decision.  The Veteran appealed the 
denial of his claim to the United States Court of Appeals for 
Veterans Claims (Court).  Based on a May 2006 Joint Motion for 
Remand (Joint Motion), the Court remanded the claim for 
additional notice as well as reasons and bases.  In October 2006, 
the Board remanded the Veteran's claim for additional notice in 
compliance with the May 2006 Joint Motion, and in December 2008, 
the Board issued another decision which denied the Veteran's 
claim to reopen the issue of entitlement to service connection 
for left hemiparesis with amyotrophia.  The Veteran appealed the 
Board's December 2008 decision to the Court.  Based on a 
September 2010 Joint Motion, the Court remanded the Veteran's 
claim to the Board for additional reasons and bases in compliance 
with the September 2010 Joint Motion.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The Board's December 2008 decision which denied reopening the 
issue of entitlement to service connection for left hemiparesis 
with amyotrophia precluded effective judicial review.

2.  In a December 1970 decision, the Board denied the Veteran's 
claim for entitlement to service connection for left hemiparesis 
with amyotrophia.


3.  Evidence associated with the claims file since the final 
December 1970 Board decision is not new and material, and does 
not raise a reasonable possibility of substantiating the claim 
for entitlement to service connection for left hemiparesis with 
amyotrophia. 


CONCLUSIONS OF LAW

1.  The Board's December 2008 decision is vacated.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.904(a) (2010).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for left hemiparesis with amyotrophia is not 
new and material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Vacatur

The Board denied the Veteran's claim to reopen the issue of 
entitlement to service connection for left hemiparesis with 
amyotrophia by a December 1, 2008 decision.  The Veteran appealed 
the denial of his claim to the Court.  Based on a September 2010 
Joint Motion, the Court remanded the issue to the Board for 
additional reasons and bases in compliance with the Joint Motion.  

In October 2010, a letter was sent to the Veteran in which he was 
given 90 days from the date of the letter to submit additional 
argument or evidence in support of his appeal prior to the 
Board's readjudication.  That same month, the Veteran's 
representative submitted a letter waiving the remainder of the 90 
day period to submit additional evidence and requested that the 
claim be returned to the Board for immediate disposition.

The Board may vacate an appellate decision at any time upon 
request of the Veteran or his or her representative, or on the 
Board's own motion, when a Veteran has been denied due process of 
law or when benefits were allowed based on false or fraudulent 
evidence.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904(a).  Here, 
the Court remanded the Board's December 2008 decision which 
denied reopening the issue of entitlement to service connection 
for left hemiparesis with amyotrophia based on the Joint Motion.

Accordingly, in order to prevent prejudice to the Veteran, the 
December 2008 Board decision which denied reopening the issue of 
entitlement to service connection for left hemiparesis with 
amyotrophia must be vacated, and a new decision entered as if the 
December 2008 Board decision had never been issued.

II.  New and Material Evidence Claim

With regard to the Veteran's claim to reopen the issue of 
entitlement to service connection for left hemiparesis with 
amyotrophia, the Board finds that VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Prior to the 
initial adjudication of the Veteran's claim, a letter dated in 
March 2003 satisfied the duty to notify provisions with respect 
to the claim to reopen; an additional letter was sent in February 
2007.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  Furthermore, the 
February 2007 letter notified the Veteran of the regulations 
pertinent to his claim to reopen based on the submission of new 
and material evidence and of the specific evidence required to 
reopen, followed by readjudications in supplemental statements of 
the case.  See Kent v. Nicholson, 20 Vet. App. 1 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant notification followed by a readjudication of 
the claim, such a statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).  The purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons v. Nicholson, 
487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 
F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, 
Shinseki v. Sanders, 129 S. Ct. 1696 (U.S. Apr. 21, 2009).

Turning to VA's duty to assist with regard to the Veteran's claim 
to reopen the issue of entitlement to service connection for left 
hemiparesis with amyotrophia, the Veteran's service treatment 
records, VA medical treatment records, and identified private 
medical treatment records have been obtained.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  Although a VA examination was not 
conducted with respect to the Veteran's claim to reopen the issue 
of entitlement to service connection for left hemiparesis with 
amyotrophia, VA is not required to obtain an examination for a 
claim to reopen a finally decided issue.  38 C.F.R. § 3.159(c).  
Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is available 
and not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

In the case of a claim to reopen, "[n]othing in [38 U.S.C.A. § 
5103A] shall be construed to require [VA] to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A(f).  Reopening a claim for service connection 
which has been previously and finally disallowed requires that 
new and material evidence be presented or secured since the last 
final disallowance of the claim.  38 U.S.C.A. § 5108, Evans v. 
Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 
Vet. App. 522 524 (1996).  

The Veteran contends that he has submitted new and material 
evidence sufficient to reopen his claim for entitlement to 
service connection for left hemiparesis with amyotrophia.

In an April 1970 rating decision, the RO denied service 
connection for left hemiparesis with amyotrophia based on a 
finding that the Veteran's left hemiparesis with amyotrophia 
existed prior to service and was not aggravated thereby.  In July 
1970, the Veteran appealed the RO's decision, and in July 1970, 
he perfected his appeal.  By a December 1970 decision, the Board 
denied service connection for left hemiparesis with amyotrophia 
because the evidence demonstrated that left hemiparesis with 
amyotrophia pre-existed service and was not permanently 
aggravated thereby.  The Board's December 1970 decision is final 
based on the evidence then of record.  See 38 U.S.C.A. § 7104; 38 
C.F.R. § 20.1100 (2010).

In March 2003, the Veteran filed the present claim to reopen the 
issue of entitlement to service connection for left hemiparesis 
with amyotrophia.  In an April 2003 rating decision, the RO 
denied reopening the Veteran's claim based on finding that the 
Veteran did not submit new and material evidence.  In May 2003, 
the Veteran submitted a notice of disagreement to the April 2003 
rating decision, and in August 2003, he perfected his appeal.  In 
June 2004, the Board issued a decision which denied reopening the 
Veteran's claim.  As indicated above, the Veteran appealed the 
Board's June 2004 decision to the Court, and in May 2006, the 
Court remanded the Veteran's claim to the Board for compliance 
with a May 2006 Joint Motion.  In October 2006, the Veteran 
remanded the Veteran's claim to the RO for additional notice, and 
in December 2008, the Board again denied the Veteran's claim to 
reopen the issue of entitlement to service connection for left 
hemiparesis with amyotrophia.  Thereafter, the Veteran again 
appealed the Board's decision to the Court, and the Court 
remanded the Veteran's claim to the Board in October 2010 for 
compliance with a September 2010 Joint Motion.

Although the RO determined that new and material evidence was not 
presented to reopen the claim of entitlement to service 
connection for left hemiparesis with amyotrophia, this decision 
is not binding on the Board.  Regardless of what the RO has done 
in this case, "the Board does not have jurisdiction to consider 
a claim which it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1383 (Fed. 
Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b).  Thus, the Board must 
first decide whether evidence has been received that is both new 
and material to reopen the claim.  Barnett, 83 F.3d at 1384; 
McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is 
unlawful when new and material evidence has not been submitted).  
Consequently, the Board will adjudicate the question of whether 
new and material evidence has been received, furnishing a 
complete explanation as to its reasons and bases for such a 
decision.

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  Because the December 1970 Board 
decision is the last final disallowance of the Veteran's claim, 
the Board must review all of the evidence submitted since that 
action to determine whether the Veteran's claim for service 
connection should be reopened and re-adjudicated on a de novo 
basis.  Evans, 9 Vet. App. at 282-83.  If new and material 
evidence is presented with respect to a claim which has been 
disallowed, the Board shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.

New and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
"New" evidence means existing evidence not previously submitted 
to VA.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  See 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to be 
presumed unless evidence is inherently incredible or beyond 
competence of witness).

The evidence of record at the time of the December 1970 Board 
decision which was relevant to the Veteran's claim for service 
connection for left hemiparesis with amyotrophia consisted of the 
Veteran's service treatment records, a VA hospital summary dated 
in February 1970, a February 1970 VA medical examination report, 
and lay statements provided by the Veteran and his wife.  

The Veteran's service treatment records reflect complaints of and 
treatment for left-sided weakness, and diagnoses of left 
hemiparesis with hemiatrophy as well as primary motor neuron 
disease.  The Veteran entered active duty service on May 19, 
1969.  A May 16, 1969 entrance examination reflects that the 
Veteran's upper and lower extremities were normal, and that he 
had pes planus and a one inch scar on his left leg.  In a report 
of medical history, completed at that time, the Veteran denied a 
history of cramps in his legs; bone, joint, or other deformity; 
lameness; and trick painful shoulder or elbow.  On May 29, 1969, 
the Veteran complained of pain and soreness in the left side.  He 
stated that he could not straighten his left elbow completely due 
to an old injury.  The treatment notes reflect that the Veteran's 
left arm and leg looked smaller than the right, and that there 
was possibly a history of polio, but that the Veteran was a poor 
historian.  On May 30, 1969, the Veteran stated that he had a 
stroke in the past with left hemiparesis.  In June 1969, the 
Veteran again complained of weakness in the left side of his 
body.  He reported that his left leg gave out and that he had 
pain into his hip.  Physical examination was within normal limits 
with subjective limitation of motion.  Another June 1969 
treatment record states that the Veteran "supposedly had polio 
when a child" and that he recently slipped in the mess hall and 
injured his leg.  The Veteran indicated that his toes were 
paralyzed and he was unable to move them.  A third June 1969 
treatment record indicates that the Veteran twisted his left leg 
doing low crawl and since then had recurrent swelling and 
instability of the left knee along with left paralysis and 
inability to move the left foot.  The report notes a questionable 
history of polio as an infant.  The diagnosis was recent peroneal 
nerve injury versus old polio.  

A July 1969 electromyography (EMG) and nerve conduction study 
(NCV) report notes that the Veteran complained of foot and toe 
drop in the left foot for two months along with sciatica pain 
down the left leg to the foot.  The Veteran stated that his aunt 
told him that he was born with paralysis of the left side, that 
his left hand and forearm were underdeveloped, and that his left 
leg was shorter than his right leg causing pelvic tilt.  
Examination confirmed hemiatrophy of the left-sided extremities.  
The left leg was shorter by .5 to .75 inches at the heel, and the 
left hand and all digits were smaller.  There was a positive 
Chaddock and Babinski sign on the left with very weak left toe 
extensors and flexor along with some left foot drop.  NCV studies 
showed that velocity of the left peroneal nerve was very fast 
normal.  An EMG showed neuropathy of the left anterior calf 
compartment of the maximal in the peroneus brevis and likely of 
nerve root level origin as nerve conduction rate was normal.  The 
EMG also revealed infantile hemiplegia with hemiatrophy.

July 1969 service treatment records note that the Veteran was a 
very poor historian, but that he stated that he had polio as a 
baby and that his mother noted that he had a weakness on the left 
side.  He indicated that his aunt told him that he was born with 
his left side smaller than his right side.  He reported that all 
his life, his left arm and leg had been smaller than the right 
arm and leg, and that in 1966, he felt that he began to have 
increased weakness in his left arm.  He noted that he consulted a 
family doctor who gave him a sponge to squeeze.  The Veteran 
reported that since then, he felt that he was getting slowly 
weaker in his left side in a steady progressive way.  The report 
notes that the Veteran stated that he did not note any of these 
previous problems on his "form 89" because he wanted to be able 
to get a college education after having served in the Army.  
Physical examination showed hemiatrophy of the left side and that 
the Veteran required a cane for ambulation.  The diagnoses were 
probable infantile hemiplegia and hemiatrophy and possible space 
occupying lesion of the lumbar spine or possible demyelinating 
disease or possible early primary motorneuron disease.  August 
1969 treatment records reflect that the Veteran stated that he 
had a smaller left side since birth and that seven months before, 
he worked emptying lead from batteries and had "lead 
poisoning."  He noted that four months before, he noticed 
progressive weakness and decrease in the size of his left arm and 
leg, and that he was dragging his left foot and could not move 
his left toes as well.  The diagnosis was probable infantile 
hemiplegia with a possible space occupying lesion on the spine.  

In August 1969, the Veteran underwent a Medical Board examination 
which notes his complaints of weakness and diminished bulk in the 
left arm and leg.  The Veteran reported that he was strong and 
healthy prior to entering military service, and he stated that a 
friend commented on the fact that he was dragging his left leg in 
June 1969 while he was doing pushups and that thereafter, his 
whole left side gave out.  The report notes that the Veteran 
stated that he was frequently beaten by his father who, on two 
occasions, tried to kill him.  He also noted that he was exposed 
to lead during a civilian job, but that proper precautions were 
taken to prevent toxicity.  X-rays showed mild 
dextrorotoscoliosis of the lumbosacral spine and hypoplasia of 
the left pelvis with no measurable changes in the lower 
extremities or skull asymmetry.  The report notes that the 
Veteran was seen by several consultants, but that he refused 
certain important diagnostic studies.  The Veteran ambulated with 
a mild limp and claimed to have marked loss of function in the 
left arm and hand, but his strength was only mildly impaired on 
formal muscle testing.  He also had loss of extension of the 
first left distal interphalangeal joint.  The diagnosis was mild 
left hemiparesis with hemiatrophy resulting from perinatal or 
early infantile brain injury.  The report reflects that the 
injury was not incurred in the line of duty, and that it existed 
prior to service and was questionably unfitting.  There was also 
a diagnosis of extensor tendon injury of the left first 
interphalangeal joint with subsequent loss of extension which was 
incurred in the line of duty but which was not unfitting.  The 
Medical Board noted that the Veteran could perform limited duty 
if he was well motivated, but that his characterological makeup 
prohibited a return to useful service.  Thus, the Medical Board 
recommended referral to the Physical Evaluation Board for 
determination of appropriate action.  

A September 1969 consultation from Dr. S.S. reflects that the 
Veteran reported that a friend told him that he was dragging his 
left leg in June 1969.  He noted that soon after that in physical 
therapy, his entire left side gave way and he had pain from his 
shoulder to his toes.  He stated that since that time, he had 
great difficulty using the left side and described only a 5 
percent improvement.  The report notes that the Veteran was 
"very insistent that prior to entering the service, he was able 
to do hard labor and is very insistent also that he had no pre-
existing medical condition."  The Veteran stated that a 
physician in St. Louis told him that the difficulty with his left 
side was due to a stroke and denied any significant injury.  The 
diagnosis was mild left hemiparesis which was "either congenital 
or which occurred very early in life."  The physician reported 
that he could "find no definite organic condition engrafted on 
this at the present time and cannot help but wonder whether the 
entire present complaint is a functional one."  The physician 
could also "find no evidence that he had a stroke at the time he 
claims the illness came on," noting that the Veteran refused 
diagnostic testing which would help determine the etiology of his 
condition.

In an undated statement contained within the Veteran's service 
treatment records, he reported that he has had good health since 
birth.  He noted that he enjoyed participating in sports.

In an October 1969 report of medical history, the Veteran noted a 
history of cramps in his legs, arthritis, lameness, and foot 
trouble.  He explained that he had cramps in his left leg after 
walking and that his leg was sore.  An October 1969 Medical Board 
examination report reflects that the Veteran's upper and lower 
extremities were abnormal, but that his feet were normal, and an 
October 1969 Medical Board Proceedings Report reflects a 
diagnosis of mild left hemiparesis with hemiatrophy resulting 
from perinatal or early infantile brain injury which was 
questionably unfitting.  The Medical Board described the 
Veteran's symptoms as mild left arm and leg weakness with 
associated loss of muscle bulk.  In December 1969, the Veteran 
signed an Application for Expeditious Discharge in which he 
affirmed that he was aware that he was considered unfit for 
retention in the military service by reason of a physical 
disability which was found to have existed prior to his 
enlistment and which was neither incident to nor aggravated by 
his military service.

VA treatment records from January 1970 to February 1970 reveal 
that the Veteran reported that during active duty service, he 
developed progressive weakness of the left upper and lower 
extremities.  He maintained that he was strong and healthy until 
he had a sudden onset of weakness which occurred while on 
training in boot camp.  The physician noted that the Veteran's 
physical functional capacity varied during examinations, noting 
that he revealed considerable weakness when muscle strength was 
tested in the left side but that when he was up and around the 
ward, he appeared to be having a mild disturbance on the left.  
It was estimated that the reduction in size of muscles on the 
left side definitely implied that this neurological condition 
existed for a period of months or perhaps years.  

In February 1970, the Veteran underwent a VA neurological 
examination.  The Veteran complained of weakness of the left side 
of the body and atrophy of the left arm and leg.  Neurological 
examination revealed the Veteran walked with a cane and wore a 
left foot-drop brace.  He walked a normal stance of a hemiplegic.  
The cranial nerves were not involved and the special senses were 
unimpaired.  The examiner noted that the main problem was that of 
paresis of the left arm and left leg with atrophy of the left 
side of the body as compared to the right.  The reflexes were all 
within normal limits and there was a mild increase of the deep 
tendon reflexes with definite distonic posturing in the left 
hand.  There was no indication of any spasticity or disturbance 
of gait.  A Babinski was negative, and a clonus was negative.  
There was considerable difference in the left side as compared 
with the right side, and as far as atrophy was concerned, the 
left side was considerably smaller than the right.  The diagnosis 
was left hemiparesis with left foot-drop and hemiatrophy, left 
side, of undetermined etiology, severe.

A February 1970 orthopedic examination reflects that the Veteran 
claimed to have an onset of left hemiparesis shortly after his 
entry into service.  On physical examination, the Veteran walked 
with a crutch and he dragged his left lower extremity.  He was 
wearing a drop-foot brace on the left lower extremity and he 
allowed his left upper extremity to hang limply at his side.  He 
was much better developed with stronger musculature on the right 
than on the left, but the muscles on the left did not appear to 
be wasting or of any general paralytic condition.  The right calf 
was two centimeters (cm.) larger than the left calf, and the 
right thigh was three cm. larger than the left thigh.  The 
Veteran complained that he was unable to raise his arm from his 
side, but when his left arm was raised to 90 degrees of 
abduction, he could hold it in that position.  He also said that 
he was unable to raise his arm overhead, but he was able to hold 
it there when it was raised.  The muscles tightened up and 
produced normal tone when maintaining the raised position.  Deep 
tendon reflexes were equal and active in both upper extremities.  
Knee jerks were equal and active in the lower extremities.  Ankle 
jerks were hypnoreflexic, bilaterally.  The amount of actual 
weakness in the muscles was very difficult to determine, but 
there was no actual paralysis of any muscle.  The diagnosis was 
left hemiparesis, cause undetermined, possibly due to conversion 
reaction or some remote central nervous system lesion.

In a July 1970 notice of disagreement, the Veteran indicated that 
there was nothing wrong with him before he entered service.  In a 
July 1970 substantive appeal, he claimed that he did not tell 
anyone that he had polio or a stroke during childhood and that he 
knows that he had no early infantile brain injury.  He stated 
that prior to active duty service, he performed hard labor.  He 
also noted that nothing was found on his service entrance 
examination, and that his arms and legs were of the same size.  
The Veteran further contended that if his disability was 
aggravated, it was aggravated badly enough for his left side to 
become smaller than the right and for him to walk with a metal 
forearm, a crutch, and a drop foot brace.

In an August 1970 lay statement, the Veteran's wife reported that 
the Veteran's left side was smaller than his right, and that it 
was so weak that the Veteran could only stand up for 20 minutes 
and could not walk two blocks without stopping to rest.  She 
stated that the Veteran was perfect before he entered active duty 
service and that it was a lie that his problem existed prior to 
service as he passed a physical to go into the Army.

Since the December 1970 Board decision, VA has received 
additional VA treatment records; VA examination reports; and lay 
statements from the Veteran, P.D., and S.N.  

In March 1971, the Veteran underwent another VA examination.  The 
report notes his complaints of weakness in the left side of his 
body which began in June 1969.  After performing an orthopedic 
examination, the examiner diagnosed moderate atrophy of the left 
upper and lower extremities secondary to left side paresis.  
Neurologic examination showed a disproportionment of the right 
side as compared to the left side.  The Veteran stated that he 
could not use the left upper extremity and at times it was as 
though it were paralyzed.  Although the muscle groups were not as 
large on the left side as on the right side, they did not show 
the typical deformity of atrophy.  The examiner concluded that in 
addition to the diagnosis of mild left hemiparesis with 
amyotrophia which was probably resulting from birth and neonatal 
injury or disease, a diagnosis of conversion reaction, manifested 
by hysterical disuse of the left side of the body, should be 
superimposed.

A June 1972 VA examination report notes the Veteran's complaints 
of paralysis in the left arm and left leg.  The Veteran used a 
knee-length drop-foot brace on the left side and walked with one 
Canadian crutch which he used in his right hand.  He also had 
some difficulty with speech.  After performing a physical 
examination, the examiner diagnosed left arm and leg paresis, 
cause undetermined.

In a September 1978 lay statement, P.D. reported that she was the 
midwife when the Veteran was born and that Dr. G. checked him and 
said that he was a normal and healthy baby.  P.D. noted that Dr. 
G. was deceased.

In numerous lay statements, the Veteran reported his continued 
disagreement with the finding that his disorder existed prior to 
service.  He reported that he never had polio as a child, and 
that he entered active duty service with no defects.  In a 
September 1978 statement, the Veteran noted that the doctor who 
said that he had polio as a child was wrong.  He stated that he 
was born a normal healthy child, and that he grew up healthy with 
no problems, but that the left side of his body was now smaller 
than the other side and he could not lift his left leg.  He 
indicated that he did not enter his service entrance examination 
dragging his left leg or with a left hand that he could not use 
which was smaller than the right.  Thus, the Veteran alleged that 
his disability did occur during service and did not exist prior 
to service.  In a December 1980 statement, the Veteran reported 
that he became ill with paralysis during service for a short 
while and that the doctor who said that his father beat him as a 
child and that he had polio as a child lied in his reports.  He 
also argued that any congenital disorders should have been noted 
on induction.  In September 1983, the Veteran stated that he was 
found to be in excellent health at service entrance, and that he 
became paralyzed on the left side in the seventh week of basic 
training.  In March 1991 statements, the Veteran reported that he 
entered service in perfect physical health, that he developed a 
condition severely affecting his left side during basic training, 
and that his life has been a nightmare since service.  In a June 
1991 statement, the Veteran indicated that his left side of his 
body was paralyzed due to a stroke which occurred during service.

A February 1978 VA examination report reveals that the Veteran 
reported that he developed paralysis of the left side of his body 
in 1969 and then began experiencing pain and discomfort in the 
low back area.  He noted that he performed heavy labor carrying 
batteries around prior to service, and that during active duty 
service, his left side "went out."  He reported loss of 
strength in the left side and that his sexual ability changed 
remarkably.  After performing a physical examination, the 
examiner diagnosed left hemiparesis with left hemi-atrophy 
particularly involving the arm and leg (parenthetically 
amyotrophia) - severe both motor and sensory, very probably on a 
congenital basis, grossly disabling.  The examiner opined that 
the Veteran's disability "is very probably based on a congenital 
type origin either injury or non development or nondevelopment of 
the right side of the brain."

VA treatment records from November 1991 through March 2004 reveal 
diagnoses of and treatment for left sided hemiparesis.  They also 
reflect that the Veteran reported a prior medical history of 
cerebrovascular accident in 1969 during service with residual 
left hemiplegia and dysarthria.  Specifically, a November 1991 
record reveals that the Veteran reported having had a stroke 
during basic training.  A January 1992 record indicates that the 
Veteran's prior medical history was significant for a right-sided 
stroke affecting his left side.  An August 2002 treatment record 
notes that the Veteran had residual damage from a stroke.  
September 2002 and October 2002 records reflect that the Veteran 
had left-sided hemiparesis due to a stroke, and a November 2002 
record notes that the Veteran's speech was slurred due to a prior 
stroke.

In a November 2002 lay statement, J.N. reported that he grew up 
with the Veteran and that to his personal knowledge, the Veteran 
had no physical impediments that were noticeable.  S.N. also 
stated that the only time that he has know the Veteran to be 
unhealthy was when he came home from service.

After a careful review of the evidence of record, the Board 
concludes that new and material evidence has not been received to 
reopen the Veteran's claim for service connection for left 
hemiparesis with amyotrophia.  The evidence received since the 
December 1970 Board decision by itself or when considered in 
conjunction with previous evidence of record does not relate to 
an unestablished fact necessary to substantiate the claim.  
Specifically, the VA examination reports reflect only a diagnosis 
of the Veteran's disorder or a confirmation that the disorder was 
congenital in origin and pre-existed service.  The March 1971 VA 
examination report reiterates the previous diagnosis of left 
hemiparesis with amyotrophia due to birth injury or neonatal 
disease.  The June 1972 VA examination report reveals that the 
Veteran had a history of left hemiparesis with amyotrophia since 
July 1969.  The February 1978 VA examination report concluded 
that the Veteran's left hemiparesis with amyotrophia was "very 
probably based on a congenital type origin, either injury or 
nondevelopment of the right side of the brain."  VA treatment 
records from November 1991 through March 2004 reflect diagnoses 
of and treatment for left hemiparesis with amyotrophia, but do 
not indicate whether the Veteran's disorder pre-existed service, 
or whether it was incurred during service.  Thus, although new, 
the medical evidence of record received since the December 1970 
Board decision is not material, as it does not relate to an 
unestablished fact necessary to substantiate the Veteran's claim 
for service connection; namely, that the Veteran's left 
hemiparesis with amyotrophia was incurred during service or 
aggravated thereby.  38 C.F.R. § 3.156(a). 

The Board acknowledges the lay statements from S.N. and P.D. as 
well as the Veteran's own statements which were submitted in 
support of his claim to reopen.  With regard to the November 2002 
lay statement by S.N. and the numerous lay statements that the 
Veteran submitted on his own behalf in support of his claim, the 
Board finds that they fail to reveal any new contentions and are 
redundant of the evidence of record at the time of the December 
1970 Board decision.  Although the statements were not of record 
at the time of the December 1970 Board decision, they are 
duplicative of the evidence already of record at that time, and 
therefore, are not new evidence.  Specifically, they mirror the 
lay statements provided by the Veteran and his wife who both 
reported that the Veteran was in good health with no left 
hemiparesis with amyotrophia before active duty service, that he 
passed his service entrance examination, and that he developed 
left hemiparesis with amyotrophia during active duty service.  
Thus, although presumed credible, they are not new evidence 
because the contentions are cumulative and redundant of the 
arguments presented by the Veteran and his wife prior to the 
Board's December 1970 decision.

The Board acknowledges the Veteran's argument that these 
statements are new and material evidence because they are 
corroborative, rather than cumulative, of the evidence of record 
at the time of the Board's December 1970 decision.  In certain 
cases, corroborative evidence can constitute new and material 
evidence.  See Paller v. Principi, 3 Vet. App. 535 (1992); 
Bostain v. West, 11 Vet. App. 124, 128 (1998); Molloy v. Brown, 9 
Vet. App. 513, 515-17 (1996).  However, the Court has only held 
that a medical opinion submitted after a final disallowance of a 
claim, which is corroborative of a favorable medical opinion 
previously considered by the Board as part of a final 
disallowance, can serve as new and material evidence.  Id.  The 
Court has not found that corroborative lay evidence may 
constitute new and material evidence in a similar circumstance.

Accordingly, the Board finds that the Veteran's lay statements 
and the November 2002 lay statement of S.N. to be cumulative of 
the evidence of record at the time of the Board's December 1970 
decision.  While the Veteran's lay statements and S.N.'s November 
2002 lay statement reiterate the contentions alleged by the 
Veteran and his wife in statements received prior to the Board's 
December 1970 decision, they do not add weight to or tend to 
confirm the Veteran's contention that his left hemiparesis with 
amyotrophia did not pre-exist service and does not, by itself or 
when considered with previous evidence of record, relate to an 
unestablished fact necessary to substantiate the claim.  See 
Bostain, 11 Vet. App. at 128.  This is so because the Board's 
December 1970 decision noted the Veteran's statements and those 
submitted by his wife that the Veteran had no noticeable symptoms 
of left hemiparesis with amyotrophia prior to service, but found 
the medical evidence of record to be more probative than the 
other evidence of record in determining whether the Veteran's 
left hemiparesis with amyotrophia pre-existed his active duty 
service.  The reiteration of those lay contentions by the Veteran 
and S.N. since the Board's December 1970 decision do not make 
them more probative than the medical evidence which consistently 
found that the Veteran's left hemiparesis with amyotrophia pre-
existed his military service and was not permanently aggravated 
thereby.  While the Veteran and S.N. are both competent to report 
what they observed, such as a lack of symptomatology prior to 
service, they are not competent to establish the etiology of the 
Veteran's left hemiparesis with amyotrophia or render medical 
opinions that the Veteran's left hemiparesis with amyotrophia 
pre-existed military service.  Layno v. Brown, 6 Vet. App. 465, 
469-70 (1994); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) 
(noting that lay testimony is competent to establish observable 
symptomatology but not competent to establish medical etiology or 
render medical opinions).  As the Board has previously considered 
the Veteran's lay statements and those of his wife attesting to 
the lack of symptomatology of the Veteran's left hemiparesis with 
amyotrophia prior to service, because the Veteran's lay 
statements and the November 2002 lay statement by S.N. reiterate 
the same contentions without adding weight to or tending to 
confirm that the Veteran's left hemiparesis with amyotrophia did 
not pre-exist service, and because neither the Veteran nor S.N. 
are competent to establish the etiology of the Veteran's left 
hemiparesis with amyotrophia or render medical opinions that the 
Veteran's left hemiparesis with amyotrophia pre-existed military 
service, the Board concludes that the Veteran's lay statements 
and S.N.'s November 2002 lay statement are cumulative of the 
evidence of record at the time of the December 1970 Board 
decision and do not raise a reasonable possibility that the 
statements would change the outcome of the Veteran's claim on the 
merits.  Thus, they are not new and material evidence.

With regard to the September 1978 lay statement from P.D., 
although it is new because it was not of record at the time of 
the Board's December 1970 decision, it is not material, as it 
does not relate to an unestablished fact necessary to 
substantiate the Veteran's claim.  P.D.'s statement notes her 
recollection that the doctor who delivered the Veteran stated 
that he was a normal and healthy baby at birth.  While the 
statement is presumed credible, it does not tend to show that the 
Veteran's left hemiparesis with amyotrophia did not pre-exist 
military service, that it was permanently aggravated thereby, or 
that it was otherwise related to active military service.  Simply 
put, the fact that the doctor who delivered the Veteran stated 
that the Veteran was a normal and healthy baby at birth does not 
indicate whether or not he had a congenital disease at birth, 
whether he developed a disease after birth but before entrance to 
military service, or otherwise address the etiology of the 
Veteran's left hemiparesis with amyotrophia.  Thus, although new, 
it is not material because it does not and does not, by itself or 
when considered with previous evidence of record, relate to an 
unestablished fact necessary to substantiate the claim.


The Veteran's claim for service connection was denied in December 
1970 because the evidence of record did not demonstrate that the 
Veteran's left hemiparesis with amyotrophia was incurred in or 
aggravated by active duty service.  The evidence received since 
the December 1970 Board decision is not new and material, and 
does not raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  Accordingly, the claim for 
entitlement to service connection for left hemiparesis with 
amyotrophia is not reopened.

As new and material evidence to reopen the finally disallowed 
claim has not been submitted, the benefit of the doubt doctrine 
is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The December 1, 2008 Board decision is vacated.

New and material evidence not having been submitted, the appeal 
to reopen the Veteran's claim for entitlement to service 
connection for left hemiparesis with amyotrophia is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


